 Case 3:19-cv-00513-MMA-WVG Document 27 Filed 03/31/20 PageID.454 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


William R. McGee
                                                           Civil Action No. 19-cv-00513-MMA-WVG

                                             Plaintiff,
                                      V.
Mercedes-Benz USA, LLC; Does 1                               JUDGMENT IN A CIVIL CASE
through 10 inclusive


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court GRANTS Defendant’s motion for summary judgment as to all claims.




Date:          3/31/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
